Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/07/2022 has been entered.


Response to Arguments
3.	The interpretation of claim 1 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, set forth in the Final Office Action mailed on 6/16/2022 has been maintained as follows.

4.	Applicant’s arguments, see remarks page 6-8, filed 9/07/2022, with respect to the rejection(s) of Claims 1-3 and 5-9 under 35 U.S.C. 103 as being unpatentable over Ouellette in (US 20170023347 A1) in view of Kolbenschlag (DE 10258279 B4 (Published 12 Apr 2007)), Claims 4 and 10 under 35 U.S.C. 103 as being unpatentable over Ouellette ‘347 A1 in view of Kolbenschlag ‘279 B4 and further in view of Weischedel (US 20130147471 Al) have been fully considered as follows:
Applicant’s Argument:
Applicant argues on page 6-8, regarding amended independent claim 1 that “According to the amended claim 1, the detector includes an excitation coil. Therefore, a magnetization of the long material (magnetic material) can be excited in the longitudinal direction by the excitation coil. As a result, according to the amended claim 1, a change in magnetization of the long material (magnetic body) can be detected without moving the detector relative to the long material (magnetic body).
None of the applied references discloses this configuration (Remarks Page 6).
…..
However, Ouellette neither discloses nor suggests a structure that the sensor device includes an excitation coil wound around the magnetic body. Ouellette’s coils 130 and 135 are detection coils………….
Kolbenschlag neither discloses not suggest a structure including an excitation coil wound around the magnetic body. In the first place, Kolbenschlag neither discloses nor suggests any structure for detecting damage of the magnetic material. Kolbenschlag’ s coils 5 and 7 are detection coils………………..
However, Weischedel neither discloses nor suggests a structure that the magnetic flux detector (remarks-Page 7) includes an excitation coil wound around the magnetic body. Weischedel’ s coils coil 44 and the coil 46 are detection coils.

At least for the reasons discussed above, the amended claim 1 is not obvious over Ouellette, Kolbenschlag and Weischedel. Claims 2-10 are patentable at least due to their dependency from claim 1 (Remarks-Page 8).”

Examiner Response:
Applicant’s arguments, see page 6-8 (stated above), filed 9/07/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive. Applicant’s argument, “the amended claim 1 is not obvious over Ouellette, Kolbenschlag and Weischedel” is persuasive. However, applicant has amended the claim and added the limitation “the detector includes a detection coil and an excitation coil wound around…….” which necessitates a new ground of rejection. In view of applicant’s claim amendment FUJISAKI KEISUKE is added to meet at least the amended limitation of claim 1. FUJISAKI discloses, “As shown in FIG. 6, the probe 5 accommodating the exciting coil and the detection coil is rotated in the circumferential direction of the cross section of the test material 1 as shown by an arrow 19, and is perpendicular to the crack 2 of the test material 1. When the probe 5 crosses a crack, the flaw signal is detected every time the probe 5 crosses the crack, and the detection power for the crack is improved. However, the probe 5 is cracked 2 (Paragraph [0002])” and therefore claim 1 is rejected under 35 U.S.C. 103 over Ouellette (US 20170023347 A1) in view of FUJISAKI (JP H08105860 A) and Kolbenschlag (DE 10258279 B4) as set forth below. Applicant’s argument is moot in view of newly applied combination of references. See the rejection set forth below.

The rejection of claim 4 is withdrawn and claim 4 is objected and indicated as allowable subject matter because it would not have been obvious to have the limitation of claim 4 after combining the references Ouellette, FUJISAKI, Kolbenschlag and Weischedel. See below. 

Examiner Note: For expedite prosecution, Examiner contacted applicant's representative on 6/08/2022, to amend independent claim 1 to add the limitation of "first magnetic field unit and second magnetic field unit" from paragraph [0058] of the specification of the present application PGPUB NO: US 20210223206 A1 which would overcome both the references Ouellette and Kolbenschlag and to make the claims allowable. However, client did not want to accept the proposed amendment for claim 1.

For expedite prosecution, Applicant representative is invited to call the examiner to discuss the possible amendment to overcome the rejection. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “magnetic field application unit”, in the independent claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In this application in claim 1 recites “magnetic field application unit” coupled with the functional language “configured to apply in a direction…..”
.The limitation in the claims have no structural meaning and are considered a generic placeholder.
In the present application PGPUB NO. US 20210223206 A1 discloses:
In paragraph 57-58 of the present Application PGPB, “[0057] As shown in FIG. 5, in the first embodiment, the magnetic field application unit 1 includes a first magnetic field application unit 11 arranged in the first case 72 and a second magnetic field application unit 12 arranged in the second case 73. Specifically, the first magnetic field application unit 11 is arranged on the arrow Z1 direction side of the wire W relative to the recess 81. The second magnetic field application unit 12 is arranged on the arrow Z2 direction side of the wire W relative to the recess 82. In the first embodiment, the first magnetic field application unit 11 and the second magnetic field application unit 12 are configured to apply a magnetic field in a direction (the Z direction, for example) that intersects with the longitudinal direction of the wire W. 
[0058] For example, the first magnetic field application unit 11 includes a first permanent magnet 11a arranged in a portion of the first case 72 on the arrow X1 direction side relative to the detector 2 and a second permanent magnet 11b arranged in a portion of the first case 72 on the arrow X2 direction side relative to the detector 2. The second magnetic field application unit 12 includes a third permanent magnet 12a arranged in a portion of the second case 73 on the arrow X1 direction side relative to the detector 2 and a fourth permanent magnet 12b arranged in a portion of the second case 73 on the arrow X2 direction side relative to the detector 2.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette in the US Patent Application Publication Number US 20170023347 A1 in view of FUJISAKI in the Patent Number JP H08105860 A (Published 1996-04-23) and further in view of Kolbenschlag in the DE 10258279 B4 (Published 12 Apr 2007).

Regarding claim 1, Ouellette teaches a magnetic body inspection apparatus (an apparatus for measuring lay length of a synthetic rope comprising at least one magnetic detection element that completes one or more circumferential, helical or sinusoidal path(s) around or within the synthetic rope for each lay length of the rope; Paragraph [0008] Line 1-5; Figure 5: Modified Figure 5 of Ouellette illustrates preconditioning of a rope comprising a magnetic detection element for lay length analysis using permanent magnets; Paragraph [0033] Line 1-3); comprising:
a magnetic field application unit [52, 53] (Permanent magnets 52, 53 as the magnetic field application unit; Paragraph [0124] Line 6) configured to apply, in a direction that intersects with a longitudinal direction of a long material [50] (Rope 50 as the long material) (A rope that is suitable for testing with the methods and devices described herein may consist exclusively of magnetic detection elements, or alternatively may include both non-magnetic or “normal” strength member elements and one or more magnetic detection elements; Paragraph [0072] Line 1-5) (Permanent magnets 52, 53 generate field 54 that is at least substantially perpendicular to the rope (intersects with the longitudinal direction of the rope 50); Paragraph [0124] Line 6-7), a magnetic field [54] in advance to the long material [50] including a magnetic body [51] to be inspected (magnetic detection element as the magnetic body) (the rope 50 comprises a magnetic detection element 51 that adopts a spiral path through the rope due to the rope's construction, and the twisting or weaving of the other elements present; Paragraph [0124] Line 2-5) to be inspected,

    PNG
    media_image1.png
    412
    876
    media_image1.png
    Greyscale


Figure 5: Modified Figure 5 of Ouellette
wherein the magnetic field [54] is applied in the direction that intersects with the longitudinal direction (direction 55 is the longitudinal direction) entirely through the long material [50] from one side of the long material [50] in a short-side direction of the long material [50] to another, opposite, side of the long material [50] in a short-side direction of the long material [50] (Figure 5: Modified Figure 5 of Ouellette above shows that the magnetic field [54] is applied in the direction that intersects with the longitudinal direction (direction 55 is the longitudinal direction) entirely through the long material [50] from one side of the long material [50] in a short-side direction of the long material [50] to another, opposite, side of the long material [50] in a short-side direction of the long material [50]);
a detector (sensor not shown in Figure 5) configured to excite, in the longitudinal direction of the long material [50] (one or more permanent magnets, electromagnets or coils, to generate a magnetic field at least substantially perpendicular to the direction of advancement of the rope through the sensor device, to precondition the at least one magnetic detection element so that the sensors sense a lay length of the rope; Paragraph [0087] Line 2-6), magnetization of the magnetic body [51] after the magnetic field [54] is applied in advance by the magnetic field application unit [52, 53] (When the conditioning magnetic field 54 is withdrawn, for example by removal of the permanent magnets 52, 53 or by advancement of the rope 50 away from the permanent magnets 52, 53, the residual magnetism in the magnetic detection element 51 generates flux leakages 57 as shown in FIG. 7; Paragraph [0126] Line 1-6), 
the detector (sensor) being configured to acquire a detection signal to detect a damage to the magnetic body (generating, with one or more permanent magnets, electromagnets or coils, a magnetic field at least substantially parallel to the direction of advancement of the rope, to precondition the at least one magnetic detection element so that the sensors sense signals indicative of said breakages; Paragraph [0104] Line 8-12; The methods and apparatuses encompass detection of induced or residual magnetism or magnetic flux in the magnetic detection element(s), to sense for example lay length and/or damage, breakage or wear of the magnetic detection element(s), indicative of the condition of the rope; Abstract; Therefore damage to the magnetic body as the rope is detected) based on the magnetic field of the magnetic body that has been excited (Subsequent advancement of rope 50 near or between appropriately positioned sensors (not shown) results in detection of flux leakages 57 to produce a sinusoidal signal, with each complete oscillation of the signal indicative of lay length of the rope providing the distance of advancement of the rope between the oscillations is known (optionally the distance may be calculated based upon knowledge of the speed of rope advancement, and the time between the oscillations); Paragraph [0126] Line 6-14); wherein
the detector includes a detection coil (any suitable sensors for magnetism or magnetic flux may be used, including but not limited to: Hall Effect devices, flux gate sensors, or induction coils. The sensors are optionally magnetic induction coils formed of electrical wire wound into coils having a clockwise or anticlockwise winding direction; Paragraph [0100] Line 1-6) wound around the magnetic body [51] along the longitudinal direction of the long material [50] (the sensors may be spaced circumferentially around the rope as it is advanced through the passageway, and the method may further comprises subtractively combining the signals generated by the sensors to eliminate components due to any lateral movement of the rope. Optionally, the sensors on the sensor device may be arranged on a common plane transverse to the central axis of the rope. Optionally, the sensors may be arranged circumferentially about the passageway equidistant from a central axis of the rope when free of lateral movement in the passageway. Such sensor arrangements are considered; Paragraph [0099] Line 1-11), 
the detection coil outputs the detection signal (generating, with one or more permanent magnets, electromagnets or coils, a magnetic field at least substantially parallel to the direction of advancement of the rope, to precondition the at least one magnetic detection element so that the sensors sense signals indicative of said breakages; Paragraph [0104] Line 8-12). 
 	Ouellette teaches a detection apparatus body including the magnetic field application unit [52, 53] and the detector (sensor) includes a detection coil wound around the magnetic body.
However, Ouellette fails to teach that the detector includes an excitation coil wound around the magnetic body and the detection apparatus body being configured to be attachable to the long material in the a-short-side direction of the long material.
FUJISAKI teaches a flaw detecting device for a conductor which can be used for detecting flaws on the surface of a steel bar or the like (Paragraph [0001] Line 1-2),
the detector includes an excitation coil wound around the magnetic body (As shown in FIG. 6, the probe 5 accommodating the exciting coil and the detection coil is rotated in the circumferential direction of the cross section of the test material 1 as shown by an arrow 19, and is perpendicular to the crack 2 of the test material 1. When the probe 5 crosses a crack, the flaw signal is detected every time the probe 5 crosses the crack, and the detection power for the crack is improved. However, the probe 5 is cracked 2; Paragraph [0002] Line 22-25; In Japanese Patent Laid-Open No. 62-6162, a large number of detection units each composed of an exciting coil and a detecting coil are installed in the circumferential direction, and the exciting coil generates a magnetic field in the circumferential direction or the cross-sectional direction of an object to be inspected. By sequentially switching a large number of detection units with a switch, the entire circumference can be inspected; Paragraph [0002] Line 32-35). The purpose of doing so is to generate a magnetic field in the circumferential direction or the cross-sectional direction of an object to be inspected and to inspect the entire circumference, to detect crack when it crosses the crack and to improve the detection power for the crack.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ouellette in view of FUJISAKI, because FUJISAKI teaches to include an excitation coil wound around the magnetic body generates a magnetic field in the circumferential direction or the cross-sectional direction of an object to be inspected and inspects the entire circumference of the object (Paragraph [0032] Line 33-35), detects crack when it crosses the crack and improves the detection power for the crack (Paragraph [0002] Line 24-25).
The combination of Ouellette and FUJISAKI fails to teach that the detection apparatus body being configured to be attachable to the long material in the a-short-side direction of the long material.
Kolbenschlag teaches a linear drive unit, in particular for use in a regulating device, comprising a drive rod housing surrounding at least in regions, wherein the drive rod along its longitudinal axis relative to the housing movable (Page 9 DESCRIPTION Line 1-3), wherein 
the detection apparatus body [3] (Figure 1: Modified Figure 1 of Kolbenschlag below) being configured to be attachable to the long material [17] in the a-short-side direction of the long material [17] (The Drive unit 1 comprises a housing 3, the preferably of a magnetically non-conductive material, such as a plastic or aluminum is made. Within of the housing 3 are a first magnetic coil and a second magnetic coil 5 arranged 7. The magnetic coils 5,7 in each case at least comprise a winding 9,11 and the windings 9,11 surrounding, as magnetic Inferences serving Magnet yokes 13,13 15. The magnet yokes, 15 are made in each case of a magnetically conducting, in particular soft magnetic, Material. The magnetic coils 5,7 surrounded a drive rod 17; Page 14 Line 31-36). The purpose of doing so is to keep the detector and magnetic detection unit safe from external noise, to make the device as small as possible and to determine the detection signal accurately without any error and damage, to have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ouellette and FUJISAKI in view of Kolbenschlag, because Kolbenschlag teaches to include a detection apparatus body keeps the detector and magnetic detection unit safe from external noise, makes the device as small as possible and determines the detection signal accurately without any error and damage and have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision (Page 9 DESCRIPTION: Line 22-23).

Regarding claim 2, the combination of Ouellette and FUJISAKI fails to teach a magnetic body inspection apparatus, wherein the detection apparatus body includes a first apparatus body arranged on a first side in the short-side direction of the long material and a second apparatus body arranged on a second side in the short-side direction of the long material, and is configured to open, in the short-side direction of the long material, a long material placement portion in which the long material is arranged in a state in which the first apparatus body and the second apparatus body are separate from each other, and close, in the short-side direction of the long material, the long material placement portion in a state in which the first apparatus body and the second apparatus body are coupled to each other.
Kolbenschlag teaches a linear drive unit, in particular for use in a regulating device, comprising a drive rod housing surrounding at least in regions, wherein the drive rod along its longitudinal axis relative to the housing movable (Page 9 DESCRIPTION Line 1-3), wherein 



    PNG
    media_image2.png
    838
    1531
    media_image2.png
    Greyscale

Figure 1: Modified Figure 1 of Kolbenschlag
the detection apparatus body includes a first apparatus body arranged on a first side in the short-side direction of the long material and a second apparatus body arranged on a second side in the short-side direction of the long material, and is configured to open, in the short-side direction of the long material, a long material placement portion in which the long material is arranged in a state in which the first apparatus body and the second apparatus body are separate from each other, and close, in the short-side direction of the long material, the long material placement portion in a state in which the first apparatus body and the second apparatus body are coupled to each other (Figure 1: Modified Figure 1 of Kolbenschlag above shows that the detection apparatus body includes a first apparatus body arranged on a first side in the short-side direction of the long material and a second apparatus body arranged on a second side in the short-side direction of the long material, and is configured to open, in the short-side direction of the long material, a long material placement portion in which the long material is arranged in a state in which the first apparatus body and the second apparatus body are separate from each other, and close, in the short-side direction of the long material, the first apparatus body and the second apparatus body are coupled to each other with the long material). The purpose of doing so is to keep the detector and magnetic detection unit safe from external noise, to make the device as small as possible and to determine the detection signal accurately without any error and damage, to have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ouellette and FUJISAKI in view of Kolbenschlag, because Kolbenschlag teaches to include the detection apparatus body having a first apparatus body on a first side in the short-side direction of the long material and a second apparatus body on a second side in the short-side direction of the long material keeps the detector and magnetic detection unit safe from external noise, makes the device as small as possible and determines the detection signal accurately without any error and damage and have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision (Page 9 DESCRIPTION: Line 22-23). 

Regarding claim 3, The combination of Ouellette and FUJISAKI fails to teach a magnetic body inspection apparatus, wherein the first apparatus body and the second apparatus body of the detection apparatus body are configured to be separable from each other.
Kolbenschlag teaches a linear drive unit, in particular for use in a regulating device, comprising a drive rod housing surrounding at least in regions, wherein the drive rod along its longitudinal axis relative to the housing movable (Page 9 DESCRIPTION Line 1-3), wherein 
the first apparatus body and the second apparatus body of the detection apparatus body are configured to be separable from each other (Figure 1: Modified Figure 1 of Kolbenschlag above shows that the first apparatus body and the second apparatus body of the detection apparatus body are configured to be separable from each other). The purpose of doing so is to keep the detector and magnetic detection unit safe from external noise, to make the device as small as possible and to determine the detection signal accurately without any error and damage, to have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ouellette and FUJISAKI in view of Kolbenschlag, because Kolbenschlag teaches to include the first apparatus body and the second apparatus body of the detection apparatus body separable from each other have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision (Page 9 DESCRIPTION: Line 22-23). 


Regarding claim 5, the combination of Ouellette and FUJISAKI fails to teach a magnetic body inspection apparatus, wherein the magnetic field application unit includes a first magnetic field application unit arranged in the first apparatus body and a second magnetic field application unit arranged in the second apparatus body.
Kolbenschlag teaches a linear drive unit, in particular for use in a regulating device, comprising a drive rod housing surrounding at least in regions, wherein the drive rod along its longitudinal axis relative to the housing movable (Page 9 DESCRIPTION Line 1-3), wherein 
wherein the magnetic field application unit includes a first magnetic field application unit arranged in the first apparatus body and a second magnetic field application unit arranged in the second apparatus body (Figure 1: Modified Figure 1 of Kolbenschlag above shows that the magnetic field application unit includes a first magnetic field application unit arranged in the first apparatus body and a second magnetic field application unit arranged in the second apparatus body). The purpose of doing so is to keep the detector and magnetic detection unit safe from external noise, to make the device as small as possible and to determine the detection signal accurately without any error and damage, to have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision and to distribute magnetic field properly on both side of the material to detect the signal properly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ouellette and FUJISAKI in view of Kolbenschlag, because Kolbenschlag teaches to include a first magnetic field application unit in the first apparatus body and a second magnetic field application unit in the second apparatus body have a relatively simple mechanical structure, inexpensive and by encapsulation the exciter winding, which represents no mechanically moving part, very simple can be realized in a EX-safety provision (Page 9 DESCRIPTION: Line 22-23) can distribute magnetic field properly on both side of the material to detect the signal properly.

Regarding claim 6, Ouellette teaches a magnetic body inspection apparatus, wherein 
the magnetic field application unit [52, 53] includes a permanent magnet [52, 53] (Permanent magnets 52, 53 as the magnetic field application unit; Paragraph [0124] Line 6) configured to apply a magnetic field [54] in the direction that intersects with the longitudinal direction of the long material [50] (Rope 50 as the long material) (A rope that is suitable for testing with the methods and devices described herein may consist exclusively of magnetic detection elements, or alternatively may include both non-magnetic or “normal” strength member elements and one or more magnetic detection elements; Paragraph [0072] Line 1-5) (Permanent magnets 52, 53 generate field 54 that is at least substantially perpendicular to the rope (intersects with the longitudinal direction of the rope 50); Paragraph [0124] Line 6-7).

Regarding claim 7, Ouellette teaches a magnetic body inspection apparatus, wherein 
the detection apparatus body includes a determiner (calculator as the determiner as it determines signal) configured to determine a state of the magnetic body based on the detection signal (a calculator or display that calculates or displays recorded data corresponding to the changes in magnetic flux; Paragraph [0092] Line 1-2; a lay length calculator or display that calculates or displays a distance along the synthetic rope of one or more of the detected oscillations correlating to the number of circumferential, helical or sinusoidal paths of the magnetic detection element around or within the rope; Paragraph [0077] Line 1-5; lay length is the state of the magnetic body).


Regarding claim 8, Ouellette teaches a magnetic body inspection apparatus, wherein 
the detection apparatus body includes a notifier configured to notify a determination result of the determiner (In certain embodiments, any of the described methods are also for testing the synthetic rope for breakage points or damage to the at least one magnetic detection element, wherein in the step of advancing, the sensors on the body of the sensor device also sense changes in magnetic flux in the region of the rope caused by breakage points or damage to the at least one magnetic detection element. In the step of calculating or displaying, the calculator or display further calculates or displays recorded data corresponding to the changes in magnetic flux resulting from the breakage points or damage of the magnetic detection elements; Paragraph [0106] Line 1-11; display as the notifier and calculator as the determiner after calculating data is display to notify the operator or user; Paragraph 131 describes display element 53 in Figure 11).

Regarding claim 9, Ouellette teaches a magnetic body inspection apparatus, wherein 
the detection apparatus body includes a communicator configured to transmit the detection signal or a signal based on the detection signal to an external apparatus (The result may also be recorded in this or a separate unit for replay and analysis. In embodiments where the sensors are electrical induction coils with alternating sensors wired in opposite senses and all connected, the circuit 50 may be eliminated because the wiring of the sensors creates a combined signal from which components due to transverse motion of the rope have been eliminated; Paragraph [0131] Line 15-21).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ouellette ‘347 A1 in view of FUJISAKI ‘860 A and Kolbenschlag ‘279 B4, as applied to claim 1, and further in view of Weischedel in the US Patent Application Publication Number US 20130147471 A1.


Regarding claim 10, the combination of Ouellette, FUJISAKI and Kolbenschlag fails to teach a magnetic body inspection apparatus, wherein the detection apparatus body includes a grip. 
Weischedel teaches magnetic inspection devices and methods. More particularly the invention relates to magnetic devices and methods for nondestructive testing of wire ropes for various forms of flaws caused by use and deterioration; Paragraph [0002] Line 1-5; A magnetic inspection device 30 is shown schematically in FIG. 6; Paragraph [0035] Line 1-2; A magnetic inspection device for nondestructive testing of wire ropes and the like; Paragraph [0018] line 1-2), wherein 
the detection apparatus body [32, 34, 38, 40] [44, 46] (two magnets 32, 34 and two magnets 38, 40 are the magnetic field application unit) (detection apparatus body comprises a first coil 44, a second coil 46 makes the detection apparatus body) includes a grip (bridge suspension cable by means of a traction device or tow ropes as the grip) (The relative movement of the inspection device 10 and the rope C during an inspection of the wire rope C can be caused by movement of the rope, movement of the inspection device, or both. As an example, inspection of an elevator cable is most easy accomplished by holding the inspection device stationary while the cable passes through the device. On the other hand, a bridge suspension cable must be inspected by moving the inspection device along the cable by means of a traction device or tow ropes; Paragraph [0033] Line 1-10). The purpose of doing so is to induce magnetic flux in a section of the wire rope at a saturation level.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ouellette, FUJISAKI and Kolbenschlag in view of Weischedel, because Weischedel teaches to include a grip induces magnetic flux in a section of the wire rope at a saturation level (Paragraph [0035]).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 4:
Closest prior art of record, Ouellette (US 20170023347 A1), FUJISAKI (JP H08105860 A), Kolbenschlag (DE 10258279 B4) and Weischedel (US 20130147471 A1) do not disclose the limitation cited in claim 4 “wherein the detector includes a first conductor wire arranged in the first apparatus body, and a second conductor wire arranged in the second apparatus body; and the detection apparatus body includes a connector configured to disconnect the first conductor wire from the second conductor wire in a state in which the first apparatus body and the second apparatus body are separate from each other, the connector being configured to connect the first conductor wire to the second conductor wire in a state in which the first apparatus body and the second apparatus body are coupled to each other so as to form a coil loop centered on the long material placement portion” in combination with other limitations recited in claim 1 and 2, upon which this claim depends. Ouellette teaches an apparatus for measuring lay length of a synthetic rope comprising at least one magnetic detection element that completes one or more circumferential, helical or sinusoidal path(s) around or within the synthetic rope for each lay length of the rope (Paragraph [0008] Line 1-5). FUJISAKI teaches a flaw detecting device for a conductor which can be used for detecting flaws on the surface of a steel bar or the like (Paragraph [0001] Line 1-2). Kolbenschlag teaches a linear drive unit, in particular for use in a regulating device, comprising a drive rod housing surrounding at least in regions, wherein the drive rod along its longitudinal axis relative to the housing movable (Page 9 DESCRIPTION Line 1-3). Weischedel teaches “magnetic inspection devices and methods. More particularly the invention relates to magnetic devices and methods for nondestructive testing of wire ropes for various forms of flaws caused by use and deterioration (Paragraph [0002] Line 1-5). The two bifurcations may be coupled together by hinges with like poles of the magnets disposed in adjacent relationship for inducing magnetic flux in a section of the wire rope at a saturation level (Paragraph [0035] Line 13-16)”. However, Weischedel does not disclose that the detection apparatus body includes a connector configured to disconnect the first conductor wire from the second conductor wire in a state in which the first apparatus body and the second apparatus body are separate from each other, the connector being configured to connect the first conductor wire to the second conductor wire in a state in which the first apparatus body and the second apparatus body are coupled to each other so as to form a coil loop centered on the long material placement portion. Therefore, it would not have been obvious to one of ordinary skill in the art to include the limitation of the detection apparatus body includes a connector configured to disconnect the first conductor wire from the second conductor wire in a state in which the first apparatus body and the second apparatus body are separate from each other, the connector being configured to connect the first conductor wire to the second conductor wire in a state in which the first apparatus body and the second apparatus body are coupled to each other so as to form a coil loop centered on the long material placement portion with the invention of Ouellette, FUJISAKI, Kolbenschlag and Weischedel as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866